Citation Nr: 1545350	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc and joint disease for the period prior to February 15, 2015. 

2. Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc and joint disease for the period from February 15, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to November 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming that granted service connection for a low back disability and assigned an initial 10 percent rating.

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

This claim was previously before the Board in December 2014 when it was remanded for additional development.  In the course of remand development, in a Decision Review Officer decision dated in February 2015, an increased rating to 40 percent was granted, effective February 15, 2015.  The staged ratings remain on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The February 2015 rating decision also assigned a separate rating of 10 percent for left lower extremity radiculopathy as secondary to the service-connected low back condition effective from December 1, 2009.  Although this action was also noted on the concurrent supplemental statement of the case, nothing in the record reflects the Veteran has expressed disagreement with the initial rating assigned for this disability.  The Veteran, through his representative, even acknowledged and thanked the Board for the separate compensable rating.  See Statement dated September 2015.  Accordingly, this issue is not in appellate status and inclusion of the radiculopathy issue on the SSOC was erroneous.  This matter is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302. 


FINDINGS OF FACT

1. Prior to February 10, 2015, the Veteran's service-connected low back condition has been manifested by painful motion without additional functional impairment, incapacitating episodes or ankylosis, and the schedular criteria are adequate. 

2. From February 10, 2015, the Veteran's service-connected low back condition has been manifested by limitation of flexion to 30 degrees, without additional functional impairment, incapacitating episodes or ankylosis, and the schedular criteria are adequate.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for service-connected degenerative disc and joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2. The criteria for an evaluation of 40 percent, but no higher from February 10, 2015 for service-connected degenerative disc and joint disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The appeal arises from a January 2010 rating decision that granted service connection for a low back condition and assigned the initial 10 percent evaluation being contested.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

The VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records.  Private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

VA examinations regarding the Veteran's claim were conducted in December 2009 and February 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are more than adequate as they are predicated on a full understanding of the Veteran's medical history, accurately describe the Veteran's symptomatology, and provide sufficient evidentiary bases for the claim to be adjudicated.  Accordingly, VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the increased rating claims has been met.  38 C.F.R. § 3.159(c)(4).

Pursuant to the December 2014 Board remand, the Veteran was provided the February 2015 examination and additional VA treatment records were obtained.  Thus, there has been compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (claimant is entitled to substantial compliance with the Board's remand directives).

Discussion of the Veteran's May 2013 Travel Board hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified and information was elicited from the Veteran concerning the nature and severity of his disability.  Such testimony resulted in the Board remanding the matter to obtain outstanding VA records and to afford the Veteran a new examination.

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

By way of history, a January 2010 rating decision granted service connection and assigned a 10 percent disability rating for the Veteran's lumbar spine degenerative disc and joint disease effective December 1, 2009, pursuant to Diagnostic Code (DC) 5243.  A February 2015 rating decision assigned an increased rating of 40 percent effective February 15, 2015, again using Diagnostic Code 5243.  A separate 10 percent rating was awarded for radiculopathy of the left lower extremity as secondary to the Veteran's low back disability, effective December 1, 2009.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a .

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note(2), Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is assigned a 20 percent rating.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's treatment records show evidence of complaints of back pain in June 2009 when he reported that he had back pain for 20 years that is "always there."  He also noted genitourinary symptoms but was being treated for benign prostatic hypertrophy at that time.  There is no indication that his genitourinary symptomatology was linked to his back.  On examination, there was no tenderness observed and no neurological symptoms were noted.

During the December 2009 VA examination, the examiner noted that the Veteran's posture and gait were normal and he was not using any assistive devices.  The Veteran reported that his back pain began approximately 20 years prior to the examination and was gradually increasing.  He indicated that he occasionally has radiated pain down his right leg which he notices 1 or 2 times a month, lasting from a few hours to a couple of days.  He has treated his pain with chiropractic treatment and physical therapy.  He currently treats with ice, sleeping on the floor, and medication taken approximately 3 times per week.  He denied loss of control of bowel or bladder.  Although he reported a problem with delayed urination, he stated that this problem is thought to be secondary to a prostate condition.  He stated that his back is exacerbated by bending, being on his feet, running, doing yard work, and shoveling snow.  It is alleviated by lying on the floor and stretching.  He said the back disability interferes with his occupation because he sits all day as a paralegal which increases the soreness and stiffness in his back.  When he is at work, he walks around hourly.  When he is having back pain, he reported that he is not able to do anything physical.  There were no complaints of fatigue, spasms, weakness, decreased motion, numbness, paresthesia, leg or foot weakness, urinary incontinence, obstipation, bowel incontinence, or erectile dysfunction.  

On examination, the Veteran appeared to move about with ease and get on and off the examination table without difficulty.  He also completed heel and toe walks without difficulty.  Deep tendon reflexes were 2/4 at the brachial, patellar, and Achilles tendons and were equal bilaterally.  Upper and lower extremity strength was 5 out of 5, as was grip strength.  Straight leg lift test was negative, Lasegue's test was negative, and there was no paravertebral tenderness or spasms.  No S-I joint tenderness was noted.  Range of motion testing showed flexion to 90 degrees, with flexion to 100 degrees on repetition, extension to 30 degrees, no change after repetition, left lateral flexion to 10 degrees, with flexion to 20 degrees on repetition but pain at 15 degrees, right lateral flexion to 25 degrees with flexion to 30 degrees on repetition with pain at 25 degrees, left rotation to 45 degrees, with rotation to 55 degrees on repetition, and right rotation to 40 degrees, with rotation to 50 degrees on repetition.  No spasms, weakness, and/or tenderness were found.  There were no incapacitating episodes in the previous 12 months.         

A June 2010 letter from Dr. D.T. notes that the Veteran's back pain is getting progressively worse.  The Veteran reported that his pain is worse on the left than the right and is aggravated by activity.  Although he reported occasional pain down the right lower extremity, it was noted to be minimal and "not very frequent."   He did not indicate that he missed a lot of work, since he does a light duty job with sitting, but he did indicate that the back pain limits his activities.  There was no reported bowel or bladder disturbance.  

On examination, the Veteran was noted to have a normal gait and station.  No range of motions studies were recorded.  His straight leg raising sign was mildly positive bilaterally by about 80 degrees and the sciatic stretch signs were mildly positive.  Motor strength testing was 5/5 throughout.  Sensory examination was intact to all modalities and reflexes were noted to be physiologic and symmetric, except for reduced ankle jerks, with plantar responses flexor bilaterally.  Dr. D.T. suggested surgery or an epidural steroid injection to assist with pain.  He noted that he does not believe that surgery would eliminate all of the Veteran's low back pain and that the injection would be a short-term treatment.   

Treatment notes dated in March 2012 indicate that the Veteran complained of chronic low back pain that caused difficulty with bending over, including to tie his shoes.  He reported exacerbation of the pain and tension without a known etiology.  Twisting, sitting, and standing aggravated his back pain and walking helped to relieve it.  He noted that he had pain radiating into his hips and legs but did not report fever or loss of bowel or bladder control.  On examination, the Veteran ambulated without assistance except for guarding movements involving sitting/rising, twisting, and getting out of his vehicle.  Although the examiner noted that the Veteran's rotation and flexion were "mildly reduced," specific range of motion testing was not documented due to the Veteran's pain.  

During a follow up appointment in May 2012, the Veteran reported that he was doing much better for the previous 2 months.  He stated that his back pain was moderate but that he can perform most duties.  He reported that he has pain radiating to his hips and legs.  In December 2012, he again reported that he was doing much better.  He stated that he has low-grade chronic pain in his low back but that it was his "usual pain" that he is able to cope with.  In February 2013, the Veteran stated that his pain was mild.  In September 2013, the Veteran said his pain was moderate to severe.  In March 2014, the Veteran reported that his pain was moderate.  In January 2015, the Veteran stated that his pain was moderate to severe.  

During the VA hearing in May 2013, the Veteran stated that any activities other than those of daily living, such as walking, running, shoveling snow, and doing garden work cause tremendous pain.  He also noted that he has to take frequent breaks at work because he cannot sit for extended periods at a time.  He said he will occasionally leave work early because of back pain.   

The Veteran was afforded a second VA examination on February 10, 2015.  He stated that his back pain had worsened since the 2009 examination, causing constant pain in his low back, more prominently on the left side.  He also stated that the pain radiates into his left hip and left leg.  He noted flare-ups about once a month that cause a coldness across his low back followed by a sharp twisting type of pain.  He said the pain increases with any movement and his back will "lock up" for up to a few days.  He denied numbness and tingling in his legs but said that at times, his legs feel weak. He denied any falls related to the weakness in his legs and denied any bowel or bladder dysfunction.  He reported working as a civilian employee, sitting at a desk on a computer all day.  He said he walks around for a few minutes every 30 minutes due to pain and stiffness in his low back.  He does not run because of the pain but he is able to walk about 2 miles.  He can stand for about 5 to 10 minutes before he must walk or sit down.  He reported being treated with medication, physical therapy, traction, dry needling, steroid injections, and chiropractic manipulation.  His back pain prevents him from bending over to tie his shoes.  

Range of motion testing showed forward flexion to 30 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees and left lateral rotation to 30 degrees.  The examiner stated that although these measurements were obtained during formal testing, the Veteran exhibited better range of motion at other times during the examination.  Further, although pain was noted on the examination, there was no associated functional loss.  There was localized tenderness to palpation of the spine.  There was no functional loss attributed to repetition.  The examiner noted that there was localized tenderness but no muscle spasm, abnormal gait, or guarding.  Strength testing was normal for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no evidence of muscle atrophy.  The right knee reflexes were hypoactive and the right ankle reflex was absent.  Left knee and ankle reflexes were normal.  Sensory examination was normal bilaterally for the thighs, knees, lower legs/ankles, and feet/toes.  The Veteran was unable to perform the straight leg raising test.  Mild left lower extremity radiculopathy was noted without paresthesias and dysthesias.  The examiner noted that the sciatic nerve was involved at L4/L5/S1/S2/S3 on the left side and the right side was not affected.  No ankylosis was noted and no intervertebral disc syndrome (IVDS) was indicated.  Imaging studies did not document arthritis.  The examiner stated that the Veteran's spine condition would not impact his ability to work.          

Prior to February 10, 2015, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disorder prior to February 2015.  At the December 2009 VA examination, range of motion testing showed forward flexion greater than 60 degrees, specifically 90 degrees, and a combined range of motion greater than 120 degrees.  There was no indication that the Veteran experienced muscle spasm, guarding or localized tenderness that resulted in an abnormal gait or abnormal spinal contour.  There was also no evidence that the Veteran had at least two weeks of bed rest that was prescribed by a physician.  Further, treatment records from December 2009 to January 2015 largely describe the Veteran's pain as "mild" and indicate that his range of motion was "mildly reduced".  As such, the requirements for a 20 percent evaluation have not been met or approximated.

Consideration has been given to whether a higher rating could be assigned for either period based on the any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased rating for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness during this period.  The record contains no evidence of any additional limitation in range of motion or functional loss.  Pain, pain on motion, and functional impairment was clearly considered at the 2009 VA examination.  His overall limitation of motion was described as "mild".  Indeed, to the extent that he complained of pain during the range of motion testing, the Board emphasizes that there was must be some measurable loss of range of motion or function.  See Mitchell, 25 Vet. App. 32.

Notwithstanding the foregoing, the Board finds that a 40 percent rating is warranted for the Veteran's low back condition from February 10, 2015, the date of the VA examination showing an increase in symptomatology.  The VA examination showed that the Veteran had limitation of forward flexion to 30 degrees, warranting the higher rating.  He is thereby in receipt of the highest possible rating for loss of range of motion of the thoracolumbar spine.  Where a musculoskeletal disability is evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Since the assigned 40 percent rating is the maximum disability rating available for limitation of motion of the thoracolumbar spine, an increased rating based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups" is not warranted.

There is no indication that the Veteran has ankylosis of the spine.  To the contrary, the Veteran retains an active range of motion of the spine.  Incapacitating episodes having a total duration of at least 6 weeks, which would warrant the assignment of a higher 60 percent rating, have not been shown.  While flare-ups were endorsed by the Veteran, to include self-described incapacitating episodes, it was specifically noted that he did not have intervertebral disc syndrome.  Moreover, the Veteran indicated that these "incapacitating episodes" lasted a "few days", far less than the required 6 weeks.

The Board has also considered whether a separate rating is warranted for an associated neurological disability.  However, the Veteran has consistently denied, and examiners and care providers have not observed, associated neurological symptoms, aside from radiculopathy of the Veteran's left lower extremity, which was granted a separate rating in February 2015.  The Board finds, therefore, that there is no basis for any other separate rating for a neurological disability. 

In reaching the above conclusions, the Board has not overlooked statements from the Veteran in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. orthopedic and neurologic symptomatology including pain and weakness in the low back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  With regard to higher ratings for a lumbar spine disability, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability and account for functional loss and neurological complaints.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's lumbar spine disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that in this case the record does not indicate, and the Veteran has not asserted, that he is unemployable due to his service-connected lumbar spine disability.  Indeed, the Veteran reported during the May 2013 hearing that he was employed doing office management-type duties.  

The Board has finally considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

In sum, for the reasons discussed above, the evidence shows that the Veteran's initial symptomatology does not warrant a rating in excess of 10 percent.  Additionally, the Veteran's symptomatology from February 10, 2015 most closely approximates the criteria for a 40 percent rating, and the evidence is against a rating higher than 40 percent for the Veteran's service-connected low back disability.  The benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for a low back condition is denied. 

From February 10, 2015, a 40 percent rating, but no higher, for a low back condition is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


